Citation Nr: 0522003	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  01-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits, in the calculated amount of $20,147, to 
include the issue of whether the debt was properly created.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder, 
will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 determination of the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office, Committee on Waivers and Compromises 
(Committee).

This claim was previously before the Board in October 2003, 
when it was remanded to the RO for additional development, to 
include adjudicating the issue of the validity of the debt 
and completing an audit for the period covered by the 
overpayments.  The requested development having been 
accomplished, the claims file has been transferred to the 
Board.


FINDINGS OF FACT

1.  The record demonstrates that the veteran was receiving 
pension when an overpayment in the amount of $34,523 was 
created.

2.  Amounts were collected or adjusted to the effect that the 
outstanding debt was $20,147.  

3.  Prior to final action on this appeal, the appellant and 
the VA Debt Management Center (DMC) reached a compromise 
agreement in August 2003 in connection with the outstanding 
debt.


CONCLUSION OF LAW

As no justiciable case or controversy remains before the 
Board, the claim of entitlement to a waiver of recovery of an 
overpayment of VA pension benefits, in the calculated amount 
of $20,147, to include the issue of whether the debt was 
properly created, is dismissed.  38 U.S.C.A. §§ 7104, 
7105(b)(5) (West 2002); 38 C.F.R. § 20.101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(b)(5), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.

By an August 2003 letter from the DMC, the veteran was 
notified that his payment for his compromise offer was 
received and applied to his Compensation and Pension debt, 
reducing it to $11,822.  He was further notified that action 
had been taken to liquidate the remaining balance.  Waiver of 
this Compensation and Pension debt, to include the validity 
of this debt, were matters which the veteran had appealed to 
the Board. 

A Regional Office Committee on Waivers and Compromises may 
grant or deny waiver of collection of a debt in various 
categories.  The Committee may also accept or reject a 
compromise of a debt which exceeds $1,000 but which is not 
over $100,000.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.957.  A 
decision by the Committee operating within the scope of its 
authority, denying waiver of all or a part of an overpayment 
is subject to appeal.  There is no right of appeal from a 
decision rejecting a compromise offer.  38 C.F.R. § 1.958.  
However, once an overpayment has been resolved by compromise, 
there is no overpayment remaining.  Under VA guidelines, a 
compromise is defined as an offer in acceptance of a partial 
payment in settlement and full satisfaction of the offeror's 
indebtedness as it exists at the time the offer is made.  It 
is considered a final settlement binding on the parties to 
the compromise unless procured by fraud, misrepresentation of 
a material fact or mutual mistake of fact.  See VA Manual MP-
4, Part I, 8E.02 (September 1993).

The veteran's compromise offer to settle the overpayment has 
been accepted by the VA and paid by the veteran, that 
constitutes a final settlement binding on the parties to the 
compromise; thus, there is no question for the Board to 
consider with respect to that matter.  38 U.S.C.A. §§ 5107, 
5302, 7104; 38 C.F.R. §§ 1.900 through 1.938, 1.957, 1.958, 
1.970.

Because there is no indication that there was any fraud, 
misrepresentation of a material fact or mutual mistake of 
fact in the veteran's case, and the veteran's compromise 
offer toward the overpayment of $20,147 was accepted by VA 
and paid by the veteran, the overpayment has been resolved.  
Therefore, there is no further matter for the Board to review 
with regard to this question.  38 U.S.C.A. § 7104.  
Accordingly, the matter is dismissed.


ORDER

The appeal for entitlement to waiver of recovery of the 
overpayment of pension benefits, in the calculated amount of 
$20,147, is dismissed.



_______________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


